Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 1 of 23 PageID #: 37




       EXHIBIT C




                                                                   Exhibit C
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 2 of 23FILED
                                                                                PageID #: 38
                                                                              DISTRICT CLERK OF
                                                                              JEFFERSON CO TEXAS
                                                                              2/7/2020 11:50 AM
                                                                              JAMIE SMITH
                                                                              DISTRICT CLERK
                                                                              E-205303




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 3 of 23 PageID #: 39




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 4 of 23 PageID #: 40




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 5 of 23 PageID #: 41




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 6 of 23 PageID #: 42




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 7 of 23 PageID #: 43




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 8 of 23 PageID #: 44




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 9 of 23 PageID #: 45




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 10 of 23 PageID #: 46




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 11 of 23 PageID #: 47




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 12 of 23 PageID #: 48




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 13 of 23 PageID #: 49




Unofficial Copy
                                                                               FILED
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 14 of 23 PageID #: 50
                                                                               DISTRICT CLERK OF
                                                                               JEFFERSON CO TEXAS
                                                                               2/7/2020 11:50 AM
                                                                               JAMIE SMITH
                                                                               DISTRICT CLERK
                                                                               E-205303




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 15 of 23 PageID #: 51




Unofficial Copy
                                                                               FILED
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 16 of 23 PageID #: 52
                                                                               DISTRICT CLERK OF
                                                                               JEFFERSON CO TEXAS
                                                                               2/19/2020 12:07 PM
                                                                               JAMIE SMITH
                                                                               DISTRICT CLERK
                                                                               E-205303




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 17 of 23 PageID #: 53




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 18 of 23 PageID #: 54




Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 19 of 23 PageID #: 55




Unofficial Copy
                                                                               FILED
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 20 of 23 PageID #: 56
                                                                                                   DISTRICT CLERK OF
                                                                                                   JEFFERSON CO TEXAS
                                                                                                   2/27/2020 1:21 PM
                                                                                                   JAMIE SMITH
                                                                     CAUSE NO. E-0205303           DISTRICT CLERK
                                                                                                   E-205303

                    MUHAMMAD ALTAF                                                IN THE DISTRICT COURT



                    VS.                                                           172ND JUDICIAL DISTRICT



                    ALLSTATE TEXAS LLOYDS                                         JEFFERSON COUNTY, TEXAS

                         DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE

              TO THE HONORABLE JUDGE OF SAID COURT:

                           COMES NOW ALLSTATE TEXAS LLOYD'S, Defendants in the above styled and

              numbered cause of action, and in response to the complaints filed against them, would respectfully

              show unto this Honorable Court and Jury as follows:

                                                                  I. GENERAL DENIAL

                           Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

              each and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and

              demand strict proof thereon by a preponderance of the credible evidence in accordance with the

              Constitution and laws of the State of Texas.

                                                                  II. SPECIFIC DENIALS

                           In addition to any Notice required by the applicable insurance policy, Defendant denies

              that Plaintiff provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance

              Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).

              Plaintiff’s failure to provide the required notice under §542A.003 prior to the filing of this action

              constitutes a breach of that statute. Because Plaintiff’s failed to give the notice required by

              §542A.003(b)(2) before filing this action, Plaintiffs are not entitled to recover attorneys’ fees



                  Altaf vs. Allstate                                                                        Page 1 of 4
                  Defendants’ Original Answer and Request for Disclosure
                  0477479588.1


Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 21 of 23 PageID #: 57



              incurred after the date this defense was pled.

                           Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations

              which are listed in the policy made the basis of this suit. All or part of Plaintiff's claims are excluded

              by the applicable insurance policy.

                           Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under

              applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of the

              Texas Civil Practice and Remedies Code.

                           Defendant hereby gives notice that it intends to rely upon such other defenses as may become

              available or apparent during the course of discovery and thus reserves its right to amend this answer.

                                                         III. REQUEST FOR DISCLOSURE

                           Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose

              within thirty days of service of this request, the information and material described in Rule 194.2(a)

              through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,

              Defendant further requests disclosure of any and all documents, electronic information, and

              tangible items that you have in your possession, custody or control and which may be used to

              support your claims or defenses.

                                                                    IV. JURY DEMAND

                           Defendant formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil

              Procedure and tenders the jury fee.

                                             V. DESIGNATED E-SERVICE EMAIL ADDRESS

                           The following is the undersigned attorney’s designation of electronic service email address

              for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.

              21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic



                  Altaf vs. Allstate                                                                             Page 2 of 4
                  Defendants’ Original Answer and Request for Disclosure
                  0477479588.1


Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 22 of 23 PageID #: 58



              service email address, and service through any other email address will be considered invalid.

                                                                           VI. PRAYER

                           WHEREFORE, PREMISES CONSIDERED, Defendants, ALLSTATE TEXAS LLOYD'S,

              prays that the Plaintiff recover nothing of and from the Defendants by reason of this suit, that Defendants

              be discharged without delay, with costs of court, and for such other and further relief, both general and

              special, at law and in equity, to which Defendants may show itself justly entitled, and for which Defendants

              will in duty bound, forever pray.

                                                                                  Respectfully submitted,

                                                                                  SUSAN L. FLORENCE & ASSOCIATES




                                                                                  MICHAEL MAUS
                                                                                  TBN: 24008803
                                                                                  811 Louisiana St Ste 2400
                                                                                  Houston, TX 77002-1401
                                                                                  HoustonLegal@allstate.com
                                                                                  (713) 336-2842
                                                                                  (877) 684-4165 (fax)

                                                                                  ATTORNEY FOR DEFENDANT
                                                                                  ALLSTATE TEXAS LLOYD'S




                  Altaf vs. Allstate                                                                            Page 3 of 4
                  Defendants’ Original Answer and Request for Disclosure
                  0477479588.1


Unofficial Copy
                  Case 1:20-cv-00105-MJT Document 2 Filed 03/13/20 Page 23 of 23 PageID #: 59



                                                             CERTIFICATE OF SERVICE

                           Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

              original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

              correct copy of Defendants' Original Answer has been delivered to all interested parties on the 27th day of

              February, 2020, to:

              E. HART GREEN
              WELLER, GREEN, TOUPS & TERRELL, L.L.P.
              P O BOX 350
              BEAUMONT, TEXAS 77704
              hartgr@wgttlaw.com
              Attorney for Plaintiff                 VIA E-SERVE




                                                                           MICHAEL MAUS




                  Altaf vs. Allstate                                                                             Page 4 of 4
                  Defendants’ Original Answer and Request for Disclosure
                  0477479588.1


Unofficial Copy
